Citation Nr: 0407988	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  01-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability, post medial meniscectomy with 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from July 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran presented sworn testimony before the undersigned 
Veterans Law Judge during a hearing held in Boston, 
Massachusetts in February 2002.  In an April 2003 decision, 
the Board denied the benefit sought.  The veteran perfected a 
timely appeal of this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in 
December 2003, the Court granted a joint motion for remand 
filed by both parties to the case.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  

The newly-defined duty to notify includes explicit 
notification of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claims for increased disability ratings.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such specific notice is required.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Review of the claims file reveals 
that the veteran has not yet been provided with this type of 
specific notice.

According to the joint motion for remand which was approved 
by the Court, the parties agreed that the veteran should be 
afforded another VA examination in order to identify the 
current severity of his service-connected left knee 
disability.  The remand specifies that the veteran's range of 
left knee motion must be measured with a goniometer and any 
limitation must be reported in degrees.  In particular, the 
point in the range of motion where pain begins must be 
accurately measured and reported.

Subsequent to the Court's order returning jurisdiction over 
the appeal to the Board, the veteran submitted a written 
statement in which he informed the VA that he underwent left 
knee surgery in November 2003.  He stated, however, that the 
operation was not as successful as he had hoped as he was 
having problems going up and down stairs and he continued to 
have "almost unbearable" pain in the knee upon use.  He 
also submitted copies of the November 2003 surgery report, a 
September 2003 medical report in which it was recommended 
that he undergo a left knee replacement, and reports of 
various tests and studies conducted in 1989 and 1990.  These 
records demonstrate that the veteran is getting ongoing 
medical treatment for his left knee disability.  Any 
additional outstanding medical records pertaining to the left 
knee during the time frame that this appeal has been pending 
are pertinent to his current claim and should be obtained 
prior to further review.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
This should include obtaining the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the veteran for his left knee 
disability since January 2002, to include 
identifying information about the surgeon 
who performed the November 2003 surgery.  
After securing the necessary release, the 
RO should obtain complete copies of all 
treatment records for inclusion in the 
claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current left knee symptomatology and all 
current left knee impairment.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The veteran's range of left 
knee motion must be measured with a 
goniometer and any limitation must be 
reported in degrees.  The point in the 
range of left knee motion where pain 
begins must be accurately measured and 
reported.  All information regarding any 
subluxation, lateral instability, or 
other impairment of the knee should be 
reported.  The impact of the veteran's 
left knee disability upon his daily 
functioning should be described, as well.  
The complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


